          Case 1:17-cv-12462-WGY Document 81 Filed 12/07/18 Page 1 of 2




UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETIS (BOSTON)

CIVIL DOCKET # 17-cv-12462-WGY

Anna Kashper as Personal Representative of the Estate of Konstantin Kashper, et. aL,Plaintiffs

v.

Toyota Motor Sales U.S.A. Inc, et. aL, Defendants

PLAINTIFFS' EMERGENCY MOTION FOR FOURTEEN DAY EXTENSION TO FILE A RESPONSE TO
DOCKET NUMBER 72, THE ENTERPRISE DEFENDANTS' MOTION TO ENFORCE SETILEMENT
AGREEMENT




        Plaintiffs move for an extension of fourteen days to file a response to docket number
72, the Enterprise defendants' motion to Enforce Settlement Agreement. The motion was
served on 11-27-2018, and argued or discussed with the Court on 11-29-2018. Plaintiffs'
attorney understood the Court had orally ruled on the motion on 11-29-2018, and assuming
Plaintiffs' attorney correctly heard and understand the Court's oral ruling, the Plaintiffs will
almost certainly comply with it.

       The reason for this motion is it is now the tenth day since docket number 72 was filed,
and there is nothing on the docket to even indicate the Enterprise motion was even
argued/discussed before the Court on 11-29-2018. It may be that the Court did not intend
what it said to be a ruling. It also may be that Plaintiffs' misunderstood what was said. Plaintiffs'
can not let the deadline to file an opposition to docket number 72 pass, until Plaintiffs' are
certain that there is an oral ruling and Plaintiffs' understanding of the ruling is correct.

       Presumably or hopefully, within the fourteen day extension, if there is indeed a ruling
on the motion, the docket or something will so indicate.

Plain~tts by their attorney,
     In    4ILc (aP~ Id~1 ~CJ OJ f
Marc S. Alpert, BBO#016420
Marc S. Alpert, P.c.
15 Court Square, #940
Boston, M 02108-2524
Tel: 617 227-2380, Fax: 866-393-2857
E-mail : trepla2380@juno.com. marcalpert2015@gmaiLcom
           Case 1:17-cv-12462-WGY Document 81 Filed 12/07/18 Page 2 of 2



Certificate of service: I certify that in addition to the automatic service on all those who have filed an appearance,
a copy of this is being e-mailed to David M. Rogers and to Grace V. Bacon Garcia.

     ('ryr~ r          0j.t       /d - 1-jc[g
